PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/831,789
Filing Date: 26 Mar 2020
Appellant(s): Fil2r, LLC



__________________
Jonathan Cheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claim 1-2, 4-5, 9-12, 15-16 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta US 2009/0057220 in view of Huda et al. US 2015/0014233.

	Claim 1, Nauta teaches a filtration apparatus comprising: a lid (116) that is circular is plan view, the lid comprises a peripheral portion and an internal portion, the peripheral portion comprises a plurality of first lid openings (106) arranged in a circular pattern around the circumference of the lid, and an enclosure (114) that is open at a first end and comprising a plurality of enclosure openings (106) at a second end that is opposite to the first end, wherein the plurality of enclosure openings are configured to permit fluid to flow from an interior of the enclosure, the lid is configured to attach to the enclosure and detach from the enclosure at the first end of the enclosure, and the plurality of first lid openings are configured to permit fluid to flow from an exterior of the lid to an interior of the enclosure (fig. 1-9). The recitation of an eco-friendly water filtration apparatus and the enclosure configured to receive a pod of activated carbon are recitations of intended use and do not provide any further structural limitations to the apparatus. Nauta does not teach the internal portion comprises two semicircular openings.
Huda teaches a filtration apparatus comprising: a lid (12) that is circular in plan view, the lid comprises a peripheral portion and an internal portion, wherein the peripheral portion comprises a plurality of first lid openings (30c) arranged in a circular pattern around the circumference of the lid, wherein the internal portion comprises two openings (30b) spaced apart on opposite sides of the internal portion so as to form a linear handle between the two openings and wherein each of the two openings have a size (fig. 1-5). It would have been obvious to one of ordinary skill in the art to use the lid openings of Huda in the apparatus of Nauta as the openings allow fluid to flow into the filter when the cap is partially or completely submerged in fluid (paragraph 31). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Huda does not teach the two openings are semicircular or sized to receive a human finger through the opening. The recitation of the opening being sized to receive a human finger is merely a recitation of a different sized opening. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The recitation of a semicircular shape is merely a recitation of a change in shape of the opening. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 2, 4-5, 9-12, 15-16 and 18-20, Nauta further teaches the lid comprises a first threaded portion (118) and the enclosure comprises a corresponding second threaded portion (120) configured to mate to the first threaded portion of the lid and the threaded portions attached the enclosure and lid (fig. 1-9, paragraph 77); the lid comprises a peripheral portion and an internal portion, the peripheral portion of the lid comprises a first subset (106) of the plurality of openings, the lid is circular in plan view and the first subset of openings comprises a plurality of openings arranged in a circular pattern around the circumference of the lid (fig. 1-9); the first subset of openings comprises two or more openings that are all arranged equidistantly apart from each other, and each opening in the first subset of openings extends longitudinally from an interior of the lid to an outer edge of the lid (fig. 1-9); each opening in the first subset of openings is identical to every other opening in the first subset of openings in size and shape (fig. 1-9); the enclosure is circular is cross section and a diameter of the enclosure decreases form the first end to the second end (fig. 1-9); the enclosure comprises a bottom surface at the second end and the bottom surface comprises the plurality of enclosure openings (fig. 1-9); the plurality of enclosure openings are arranged in a circular pattern around a center of the bottom surface and the plurality of enclosure openings are identical to each other in size and shape (fig. 1-9); the enclosure comprises at least one feature (the lip surrounding threads 120) capable of mating with a corresponding feature in a filter recess in a filtration pitcher (fig. 1-9); the enclosure comprises a lip surrounding the opening at the first end, the lip comprising a support surface to support a periphery of a bottom surface of the lid when the lid is attached to the enclosure (fig. 5); a pod (200) of activated carbon, the pod is capable of being inserted into the enclosure and removed from the enclosure when the lid is detached from the enclosure (fig. 1-9, paragraph 77-82); the enclosure comprises a lip surround the opening at the first end, the lip comprises a support surface, the pod comprises an annular peripheral portion at one end and a portion of the support surface of the lip contacts and supports a bottom surface of the peripheral portion of the pod when the pod is inserted into the enclosure (fig. 9c); a filtration system comprising: an unfiltered tank (22), a filtered tank (14) a filter recess (24) positioned between the unfiltered and filtered tank and the filtration apparatus of claim 1 removably seated within the filter recess (fig. 1, paragraph 73); and the system is a water pitcher, and the filtered tank comprises a spout (18) (fig. 1).
	Claim 17, Nauta in view of Huda teaches the apparatus of claim 16 but does not teach the pod comprises filter paper. Nauta teaches the pod is made from a non-woven plastic or natural fibers (paragraph 80). Making the pod from a natural fiber such a paper fiber would have been an obvious material to one of ordinary skill in the art as paper is often used as a filter paper to hold activated carbon and is biodegradable with which Nauta is expressly concerned.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauta US 2009/0057220 in view of Huda et al. US 2015/0014233 as applied to claim 12 above and further in view of Busick et al. US 2012/0061312.

Nauta in view of Huda teaches the apparatus of claim 12 but does not teach a recess in an exterior of the enclosure.
Busick teaches a filtration apparatus comprising: a lid (30) and an enclosure (4, 6), the enclosure comprises a feature (18) configured to mate with a corresponding feature in a filter recess, the feature comprises a recess in an exterior surface of the enclosure with a corresponding protrusion in an interior surface of the enclosure, a depth of the recess at an end closer to a first end of the enclosure is less than a depth of the recess at an end closer to the second end of the enclosure, such that the corresponding protrusion in the interior surface of the enclosure is sloped towards a bottom surface of the enclosure (fig. 2). It would have been obvious to one of ordinary skill in the art to use the feature of Busick as the feature controls the position of the cartridge when inserted into a filtering device by way of a loose tongue and groove engagement (paragraph 17). Additionally, the recited feature is very common in the art as a keying mechanism to ensure a suitable filter cartridge is used in the filtration device as would have been readily recognized by one of ordinary skill in the art.

(2) Response to Argument
	Appellant argues that neither Nauta nor Huda teaches handles formed by two semicircular openings spaced apart on opposite sides of the internal portion. The prior art to Huda teaches the lid having holes (30b) with an internal portion between these two holes. This internal portion located between the holes is considered to be the recited handle which is not separate and distinct from the holes as the holes inherently define the edge of the handle. The handle is considered linear in that it extends along a line from one side of the lid to the other. The only difference between the holes of Huda and those claimed is the size and shape of the holes.
	Appellant argues that the integration of semicircular openings with the handle enables the lid to be constructed with less material. Appellant quotes a portion of paragraph 41 of the specification. The entire paragraph states,
“Together, openings 212 and 222 permit water to flow through lid 200 from the top and sides. The use of a significant number of openings (e.g., openings 212 and 222) can be used to reduce the plastic surface area of lid 200, as well as to increase water flow through lid 200. The number and arrangement of openings may be selected so as to minimize the plastic surface area of lid 200, while maintaining sufficient rigidity and strength in the plastic surface area of lid 200 to allow torque to be applied to lid 200 (e.g., during attachment and detachment of lid 200 from enclosure 300, for example, via rotation) without the occurrence of breaking or cracking in lid 200.”
This paragraph clearly teaches that both the first and second openings of the lid may have different numbers and arrangements to minimize the material used to make the lid while maintaining rigidity of the lid. There is no teaching that any particular shape of the holes is significant in any way. Balancing the removal of material to provide more or larger flow holes while maintaining rigidity is an obvious engineering task as part of designing a lid intended to have water flow through it as would be readily recognized by one of ordinary skill in the art. A lid with more and/or larger holes will provide greater flow area for fluid but will be structurally weaker and a lid with fewer and/or smaller holes will provide less flow area for fluid but will be structurally stronger. This would be readily recognized by one of ordinary skill in the art. This is what paragraph 41 is teaching and thus does not provide any particular criticality for a particular shape or size of the holes in the lid. Appellant argues that the use of semicircular openings to form the handle also enables the designer to balance plastic usage and water flow. However, there is no teaching in the specification nor has applicant provided any evidence to show that the particular shape is critical to this balancing of plastic usage and water flow. As previously stated, the shape is not critical to this particular balancing, only the size is critical and this would have been readily recognized by one of ordinary skill in the art that larger holes mean less material used for the lid. Appellant states, “removing a portion of the wall of the handle to increase the size of the aperture, so as to accommodate a human finger, may compromise the integrity of the dedicated handle”, in quoting the concurrently filed declaration of 4/25/22. The affidavit has not provided evidence that providing a larger hole will compromise the integrity of the handle, as the affidavit only states it may. Additionally, appellant argues that semicircular openings enable balancing plastic usage and water flow while not sacrificing the integrity of the handle because increasing the size of the opening will decrease the width of the linear handle but will not compromise the handle as the increased size will not reduce the surface area of the vertical walls of the linear handle to which torque is applied. While increasing the size of the holes will not reduce the surface area of the vertical walls of the handle, one of ordinary skill in the art would recognize that the handle will be thinner and thus will not be as strong. Thus, the handle’s structure could be compromised because a thinner handle will be weaker than a thicker handle. A larger hole will reduce the size of the handle and thus the strength of the handle regardless of the shape of the hole. So, an increased size of hole in both the prior art and the claimed invention will have the same effect of a possible compromising of the integrity of the handle. One of ordinary skill in the art would readily recognize this, and as part of the normal process of engineering the lid, will have to find an optimized ratio of material to opening suitable for the proper functioning of the lid. Appellant has not shown any particular criticality to the size of shape of the holes.
	Appellant argues that Nauta acknowledges the need to reduce the amount of waste that is sent to the landfills and that both Nauta and Huda use a substantial amount of material, even increase the amount of material to form the dedicated handles. Applicant has not provided any evidence to show that the handles of Nauta or Huda use more material to form the handle than that of the claimed invention. Additionally, Nauta teaches reusing the lid such that the material of the lid is not sent to a landfill.
	Appellant argues that the semicircular openings with the handle enables the lid to have a lower profile thus increasing the volume of water that can be held in the feed tank. The lid of Nauta and Huda do have a higher profile, however, the handle of Huda is hollow and thus will fill with water as water is added to the feed tank. Therefore, the higher profile will not reduce the volume of water within the feed tank in any appreciable way.
	Appellant argues that Huda teaches the lid may be attached to the enclosure by sealant or friction fit	but does not teach the lid being rotated. Nauta teaches the lid being attached by a screw thread. Additionally, the use of a screw thread can be considered a type of friction fit as the tightening of a screw thread relies upon the friction between the male and female threads to prevent the parts from coming unscrewed. So, while the prior art to Huda does not expressly teach the holes being used to apply torque, the holes are capable of applying torque.
Appellant argues that the aperture (30b) of Huda is formed in a curved surface and thus a finger applied to the aperture will curve with the surface such that the applied force will have a non-horizontal component not contributing to the torque received by the lid in contrast to the claimed linear handle which ensures all of the applied force will be horizontal. This is also stated in the affidavit. The forces shown in the figures on pg. 11 of the appeal brief and pg. 2 of the affidavit show a force that is equivalent to a user placing their finger on the lid and pressing inward perpendicularly to the curved surface of the lid e.g. pinching the handle. The equivalent force applied to the claimed invention would be to press vertically down on the lid because the holes are formed in a horizontal surface of the lid. However, this is not where force or how force would be applied to the lid of Huda to unscrew the lid. The force would not be applied to the curved surface of the lid but rather to the vertical surface of the hole within the lid. Thus, in the figures shown in the brief and affidavit the force would be applied in the direction coming out of or going into the page not in the direction shown. One of ordinary skill in the art would not apply such a force to the lid in an attempt to twist the lid as this would not apply any torque. Additionally, appellant states that the linear handle will ensure all of the applied force will be horizontal. The recitation of a linear handle does not require that the side of the handle be vertically oriented, which is the crucial feature to ensure only horizontally applied force. Thus, appellant’s argument is not commensurate in scope to the limitations of the claim. Appellant, at pg. 15 of the brief shows that force may be applied at the maximizing angle of 90 degrees but states that it is more likely to be applied at a non-maximizing angle. Appellant has not provided any evidence to show why it would be more likely to apply a force at a non-maximizing angle. A curved surface would allow for a force to be applied at a non-maximizing angle however, how the force is applied would be the choice of the user and is not dictated by the shape of the hole and a user familiar with basic physics would easily apply force at the maximizing angle for any shape of hole.
Appellant argues that Huda only shows a single aperture 30b. While the figures of Huda only show a single aperture, this is due to the angles as which the device is oriented in the figures. Huda states, 
“Top cap 12 is depicted with several water ingress ports or apertures 30a-c. Apertures 30a-c allow fluid to flow into filter 10 when the filter top cap 12 is partially, or more likely, completely submerged in fluid. Fluid enters through these apertures and is directed to the hollow center 20 of the filter media 22.” (paragraph 31). 
Given the showing in the figures of the general symmetry of the lid and the express purpose of the lid allowing for ingress of fluid into the enclosure, one of ordinary skill in the art would at once envisage that there would be two symmetrical holes (30b) in the lid or at the very least that providing a second hole would have been obvious.
Appellant has provided various arguments as to the criticality of the size and shape of the holes of the lid. The original specification at paragraph 40 states,
“In the illustrated embodiment, lid 200 also comprises two substantially semicircular or crescent shaped openings 222 through the top surface of lid 200. As shown, internal portion 220 extends from one side of peripheral portion 210 to the opposite side of peripheral portion 210 to thereby divide openings 222 from each other. However, it should be understood that other configurations are possible. For example, the top surface of lid 200 may comprise no opening, a single opening (e.g., a circle in the center of peripheral portion 210), four openings (e.g., internal portion 220 may form a cross with four wedge-shaped openings in each corner), and any other number of openings. Regardless of the configuration, opening(s) 222 allow water to flow from the unfiltered water tank of the pitcher, through lid 200, and into enclosure 300 (e.g., via gravity).”
Therefore, it is clear from the specification, as originally filed, that the size and shape of the openings do not appear to be critical to the proper functioning of the invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778       

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.